Citation Nr: 0032179	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-15 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought.  The 
veteran had active service from January 1970 to September 
1971.

In March 2000, the Board received additional evidence with 
respect to the veteran's claim.  The veteran waived RO 
consideration of this additional evidence.  38 C.F.R. 
§ 20.1304(c) (2000).

Finally, the Board notes that the May 1999 statement of the 
case found that the veteran had appealed two separate issues, 
entitlement to service connection for PTSD and entitlement to 
service connection for depression.  However, in 
correspondence received in November 1998, the veteran 
clarified that he was ultimately seeking service connection 
for PTSD, and that this was causing depression.  The Board 
has thus characterized the only issue on appeal as 
entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The veteran served in combat during the Vietnam War.

2.  The veteran has submitted medical evidence establishing 
that he has PTSD as a result of his combat experiences in the 
Vietnam War.


CONCLUSION OF LAW

PTSD was incurred as a result of the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  Service connection for PTSD requires 
(1) a current medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f); see also, Gaines v. 
West, 11 Vet. App. 353 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy, or was a prisoner of war (POW), and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. 128.

The RO first received a photocopy of the veteran's DD 214 in 
May 1972, when he was apparently seeking VA dental treatment.  
This document reflects that the veteran spent just over one 
year serving in Vietnam, separating from service the day 
following his return.  His last military occupational 
specialty was as an indirect fire infantryman.  As a result 
of his service in Vietnam, the veteran was awarded a Bronze 
Star and a Combat Infantryman Badge, reflecting his 
participation in combat against enemy forces.  The veteran 
has submitted duplicate photocopies of his DD 214 during the 
course of this claim.

A February 1998 entry into Grand Rapids outpatient clinic VA 
treatment records commented that PTSD was to be ruled out as 
a possible explanation for the veteran's psychiatric 
manifestations.  As a result of this claim, the RO afforded 
the veteran a VA psychiatric examination in February 1999.  
The examiner interviewed the veteran, and recorded 
psychiatric symptomatology.  The veteran informed the 
examiner that he was diagnosed with PTSD at a VA clinic in 
Grand Rapids, and that he was prescribed Zoloft at that 
facility.  The VA examiner, however, declined to give a PTSD 
diagnosis, stating that dysthymia and a low-grade depressive 
disorder with mixed anxiety features was a better explanation 
for the veteran's psychiatric symptoms.  The RO denied 
service connection for PTSD in the March 1999 rating decision 
on appeal on the basis that the veteran did not have PTSD.  

In February 2000, the veteran sought inpatient treatment from 
the North Chicago VA medical center for his psychiatric 
difficulties.  A discharge summary from that treatment noted 
that the veteran had PTSD, which was attributable to his 
active service.  The veteran related to treatment providers 
that his duties in Vietnam included fire support and setting 
ambushes.  He also informed them of a specific stressor, when 
a chaplain was flown in on a helicopter for a ceremony for a 
colleague.  After the ceremony ended, and the chaplain was 
boarding the helicopter, there was an enemy ambush, killing 
all on board.  

As the veteran is a clearly documented combat veteran and 
currently has a diagnosis of PTSD that has been attributed to 
a combat incident, which is consistent with the 
circumstances, conditions, and hardships of his service, the 
Board finds that service connection is warranted for PTSD.  
In granting service connection, the Board acknowledges that 
the examiner who performed the February 1999 VA examination 
did not find that PTSD was the more appropriate diagnosis.  
Nonetheless, the requirement for a "clear diagnosis" of 
PTSD is no longer applicable in the revised version of 
38 C.F.R. § 3.304(f).  









ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

